DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-2 in the reply filed on 6/02/2022 is acknowledged.
Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/02/2022.
Claim Objections
Claims 1 and 2 objected to because of the following informalities:  claims 1 and 2 recite the limitations “said predefined pressure” instead of “said predefined internal pressure.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation " the specified internal pressure for said closed container.”  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear what “the specified internal pressure for said closed container” refers to, or how it differs from the predefined internal pressure.  The specification provides no explanation for what “the specified internal pressure for said closed container” means, and one of ordinary skill in the art would not understand the term.  As such, the intent of the limitations of claim 2 are wholly indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by US 2015/0083276 A1 to Nakano et al.
Regarding claim 1, Nakano ‘276 discloses a method for manufacturing black coated steel sheets, which brings Zn-Al-Mg alloy coated steel sheets into contact with steam in a closed container, wherein said closed container can maintain a predefined internal pressure through variable control of a valve to allow steam to flow out to an auxiliary tank (i.e. wherein said closed container can maintain a predefined internal pressure through variable control of the amount of steam flowing out of said closed container), and in said closed container that can maintain said predefined pressure, said Zn-Al-Mg alloy coated steel sheets have contact with the steam introduced into said closed container (Nakano ‘276, abstract, Experimental Example 1, para [0100-102], Tables 2-4).
Nakano ‘276 anticipates instant claim 1 because Nakano ‘276 discloses all the limitations of instant claim 1.
Regarding claim 2, instant claim 2 is indefinite as set forth in the above 35 USC 112 rejection.  Regardless, Nakano ‘276 can maintain an exact predetermined pressure in the closed container (Nakano ‘276, Tables 2-4) which suggests that the predefined pressure equals 100% (within the claimed range of 80% to 120%) of a specified internal temperature.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0062889 A1 to Nakano et al.
Regarding claim 1, Nakano ‘889 discloses a method for manufacturing black coated steel sheets, which brings Zn-Al-Mg alloy coated steel sheets into contact with steam in a closed container, wherein said closed container can maintain a predefined internal pressure through variable control of water supply valve 42 to allow steam to flow into the container and also through variable control of exhaust valve 32 to allow steam to flow out of the container (i.e. wherein said closed container can maintain a predefined internal pressure through variable control of the amount of steam flowing into said closed container and/or the amount of steam flowing out of said closed container), and in said closed container that can maintain said predefined pressure, said Zn-Al-Mg alloy coated steel sheets have contact with the steam introduced into said closed container (Nakano ‘889, abstract, para [0066-0091]).
Nakano ‘889 anticipates instant claim 1 because Nakano ‘889 discloses all the limitations of instant claim 1.
Regarding claim 2, instant claim 2 is indefinite as set forth in the above 35 USC 112 rejection.  Regardless, Nakano ‘889 can maintain an exact predetermined pressure in the closed container (Nakano ‘889, abstract, para [0066-0091]) which suggests that the predefined pressure equals 100% (within the claimed range of 80% to 120%) of a specified internal temperature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D WALCK/Primary Examiner, Art Unit 1738